The defendant’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 402 (AC 10307), is granted, limited to the following issues:
“1. Was the Appellate Court correct in allowing the trial court to substitute its judgment for that of the zoning board of appeals, which held that the city of New London’s nonconforming use of its property had been abandoned?
“2. Was the Appellate Court correct in its scope of review of a trial court decision in a zoning appeal by sustaining the trial court decision on an alternative ground, when the trial court itself refused to review the administrative record on the alternate ground?”